Title: To James Madison from Theodore Gourdin, 4 March 1815
From: Gourdin, Theodore
To: Madison, James


                    
                        Sir.
                        Washington 4th. March 1815
                    
                    Having understood that the nomination of Mr. Dickins as Consul to London Was rejected by the Senate, permit me to bring to your recollection the application of John S. Cogdell Esquire of Charleston So. Carolina, the application in his behalf Was signed by the Representation from Carolina & directed to the Acting Secretary of State. This Gentleman is an undeviating supporter of the Republican Administration, his accomplished Manners & Talents fits Him for the appointment—his friendship for others & Family connections has drawn Him into sacrifices Which induces Him to wish to be absent a few Years, his income Will not admit Him to do so without some appointment with a Salary such as that at London Paris. He can accept I presume of none which has not a Salary attached to it.
                    Knowing the pressing business before you & the acting Secretary of State has induced me to believe it possible that Mr Cogdells application might have been overlooked, this alone has induced me to trespass on your time & for which I ask your indulgence. I have the Honor to be Sir yours with the greates[t] Respect
                    
                        
                            Theo. Gourdin
                        
                    
                